Citation Nr: 0817052	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
injury.

4.  Entitlement to service connection for a bilateral thigh 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to April 
1965.  Additionally, it appears that the veteran had service 
in the Army National Guard from approximately July 1975 to 
September 1985 and in the Air National Guard from September 
1985 to 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran had active duty service from 
March 1961 to April 1965 and a period of service in the Army 
National Guard from approximately July 1975 to September 1985 
and in the Air National Guard from September 1985 to 1995.  
The veteran's service medical records from his active duty 
service from March 1961 to April 1965 and his service in the 
Air National Guard from September 1985 to 1995 are of record.  
However, his service medical records from his service in the 
Army National Guard are not of record.

In this regard, the Board notes the October 2004 formal 
finding on the unavailability of service records which 
documented the attempts made to obtain these records.  It was 
noted that the Alabama Army National Guard was contacted in 
September 2004 which stated that the records should have gone 
to the National Personal Records Center (NPRC).  They 
clarified that there was no record of the records physically 
going there but they stated that this was their policy.  In 
September 2004, the RO contacted the NPRC and they responded 
that the records could not be identified based on the 
information furnished.

However, a January 2005 deferred rating decision stated that 
the Alabama Adjutant Generals Office should be contacted to 
ascertain if they had personnel or service medical records 
for the veteran for his service from July 16, 1975, to 
September 13, 1985 from the Alabama Army National Guard 711th 
Signal Battalion.  It also clarified that the veteran was an 
enlisted man.  There is no documentation in the claims folder 
that the Alabama Adjutant Generals Office was contacted.  

The M21-1MR, Part III, Subpart iii noted that Army National 
Guard records are generally located at the appropriate State 
Adjutants General Office.  Further, the Adjutants General 
Office does not have the service medical records, the 
documents may be located within the veteran's unit, NPRC 
and/or the RMC, or the state's Transition Assistance Advisor 
(TAA).  Therefore, as efforts have not been undertaken to 
obtain the veteran's Army National Guard records at potential 
locations such as the Alabama Adjutants General Office, a 
remand is necessary. 

Further, the Board also notes that the veteran's periods of 
ACDUTRA and INACDUTRA with either the Army or Air National 
Guard have not been identified.  In this regard, the Board 
notes that service connection may be established for a 
disability on a direct basis where a current disability 
exists and that disability resulted from a disease or injury 
incurred or aggravated in line of duty in "the active 
military, naval, or air service . . . ." 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  "The term 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  As 
such, on remand efforts should be undertaken to identify the 
periods of ACDUTRA and INACDUTRA.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal and the case is already 
being remanded for further development, the RO should provide 
the appellant with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

The Board also notes that the veteran was also denied 
entitlement to service connection for a bilateral knee injury 
and a bilateral thigh condition in the January 2005 RO 
decision.  The record reflected that the veteran filed a 
notice of disagreement (NOD) in January 2005 with regard to 
these issues as well as those currently on appeal.  When 
there has been an adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a 
remand for issuance of an SOC on the issues of entitlement to 
service connection for a bilateral knee injury and a 
bilateral thigh condition is necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a copy of the 
Dingess/Hartman (2006) notice information.  

2.  Contact the Alabama Adjutant Generals 
Office to ascertain if they had personnel 
or service medical records for the veteran 
for his service from July 16, 1975, to 
September 13, 1985 from his service in the 
Alabama Army National Guard 711th Signal 
Battalion as an enlisted man.  If the 
Alabama Adjutants General Office does not 
have the service medical records, follow 
the procedures for locating them pursuant 
to the M21-1R or other appropriate 
authority which might include contacting 
the veteran's unit, NPRC and/or the RMC, 
or the state's Transition Assistance 
Advisor (TAA).  

3.  The RO must verify what periods of the 
veteran's Army National Guard service from 
1975 to 1985 and Air National Guard 
service from 1985 to 1995 constituted 
active or inactive duty for training under 
sections 316, 502, 503, 504, or 505 of 
title 32.  38 U.S.C.A. § 101(22)(C), 
(23)(C).  

4.  An SOC, containing all applicable laws 
and regulations, on the issues of 
entitlement to service connection for a 
bilateral knee injury and a bilateral 
thigh condition must be issued.  
Manlincon, 12 Vet. App. 238.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to either issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.  

5.  If the claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



